In a proceeding to invalidate a petition nominating appellant as a candidate of the Independent Party in the general election to be held on November 4, 1969 for the public office of Councilman at Large of the City of New York from the Borough of Brooklyn, the appeal is from a judgment of the Supreme Court, Kings County, entered .October 7, 1969, which granted the application. Judgment affirmed, without costs. No opinion. Appellant is-granted leave to appeal - further to the Court of Appeals. ■■ Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Kleinfeld, JJ., concur.